United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   April 27, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-60072
                           Summary Calendar


MICHAEL CHIKA MEREMIKWU,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                         BIA No. A77 477 380
                         --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Michael Chika Meremikwu, a native and citizen of Nigeria,

petitions this court to review the final order of removal issued

by the Board of Immigration Appeals (BIA).    Meremikwu failed to

file his petition within the 30-day period mandated by 8 U.S.C.

§ 1252(b)(1).    Accordingly, we lack jurisdiction to consider it.

See Navarro-Miranda v. Ashcroft, 330 F.3d 672, 676 (5th Cir.

2003).

     The petition for review is DISMISSED.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.